DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 26, 2021 has been entered.
Response to Arguments
Applicant’s arguments, filed March 26, 2021, with respect to the rejection(s) of claim(s) 1-18 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Stevenson et al (US PGPub 2004/0218990).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Further, Claim 16 as dependent on Claim 15 is also rejected under 35 U.S.C. 112(b) by virtue of their dependence on Claim 15.
	
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 11, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stevenson et al (US PGPub 2004/0218990).
Regarding Claim 1, Stevenson teaches an apparatus (Abstract) comprising:

an inlet port (Fig. 1- annular passageway 26); 
an outlet port (Fig. 1- cylindrical body portion 14) comprising an outlet adhesive valve configured to impede an adhesive outflow at the outlet port (Fig. 1- openings 50 in cylindrical body portion 14; See also Fig. 5b and [0100] of the instant specification showing the outlet port valve as a lattice); and 
a channel connecting the inlet and outlet ports for enabling the adhesive to fill a desired region in the body (Fig. 1- toroidal chamber 40 connecting annular passageway 26 and cylindrical body portion 14; [0025]- toroidal chamber 40 fills with adhesive).
The limitations of the inlet port, outlet port, and outlet adhesive valve being additively manufactured are recited as product-by-process.  In a product by process claim, so long as the product has the same claimed composition or properties, the method by which it was made or by which the properties were tested is not material.  According to the MPEP, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113 [R-1], see In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966).  Thus, the language of “additively manufactured” does not limit the structure.
Regarding Claim 2, Stevenson further teaches the adhesive flow is unidirectional from the AM inlet port to the AM outlet port ([0025]- the flow of adhesive is shown in Fig. 1a as flow arrow A; Fig. 1a- flow arrow A).

Regarding Claim 4, Stevenson further teaches the AM outlet port is configured to receive a vacuum (Fig. 1- air pump 70 and line 72); and wherein the AM outlet adhesive valve is configured to facilitate the adhesive flow from the AM inlet port to the AM outlet port by engaging the vacuum ([0024]- Operation of the air pump establishes a vacuum or low-pressure condition within the chamber 68 sufficient to effect the adhesive charging of the body portion of the rivet).
Regarding Claim 5, Stevenson further teaches the AM outlet adhesive valve comprises a lattice (Fig. 1- openings 50) configured to: engage the vacuum by passing air ([0024]- Operation of the air pump establishes a vacuum or low-pressure condition within the chamber 68 sufficient to effect the adhesive charging of the body portion of the rivet); and impede the adhesive outflow at the AM outlet port (Fig. 1- openings 50 form a lattice to impede fluid flow across cylindrical body portion 14).
Regarding Claim 11, Stevenson further teaches the AM inlet port comprises an AM inlet adhesive valve configured to: facilitate the adhesive flow from the AM inlet port to the AM outlet port; and impede an adhesive outflow at the AM inlet port (Fig. 1- annular seal 32; [0019]- annular seal 32 operates as a one way valve to admit and retain dormant, viscous adhesive within the body of the rivet).
Regarding Claim 17, Stevenson teaches an apparatus (Abstract) comprising an effector (Fig. 1- feeding fixture 80) for applying adhesive (Fig. 1- adhesive 42) to an adhesive port (Fig. 1- blind fastener 10), the effector comprising:
a first channel (Fig. 1- annular passageway 26) supporting a seal plug (Fig. 1- rivet cap 12 and annular seal 32) applied to seal the adhesive port after application of an adhesive and removal of the AM effector ([0025]- the filling fixture is taken off the rivet and the seal recovers and closes on the stem of the mandrel sealing the adhesive in the chamber); and

a partition movable (Fig. 1- control valve 86; [0025]- Valve 86 is opened and adhesive is fed into the fixture (thus, the valve moves between an open and closed state)) to route the adhesive through the second channel during the adhesive application ([0025]- Valve 86 is opened and adhesive is fed into the fixture), and to block the second channel during the sealing of the port ([0025]- Valve 86 is opened and adhesive is fed into the fixture (conversely, adhesive is not fed into the fixture when valve 86 is closed, thus the flow of adhesive to the second channel is blocked during sealing of the port)).
The limitations of the effector and adhesive port being additively manufactured are recited as product-by-process.  In a product by process claim, so long as the product has the same claimed composition or properties, the method by which it was made or by which the properties were tested is not material.  According to the MPEP, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113 [R-1], see In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966).  Thus, the language of “additively manufactured” does not limit the structure.
Regarding Claim 18, Stevenson further teaches a plug acceptor (Fig. 1a- circular retaining groove 34; [0019]- the seal is peripherally mounted in a circular retaining groove 34 radially formed at the upper end of the cylindrical wall of the body portion).  The limitation of “an AM plug acceptor co-printed with the AM effector” is recited as product-by-process.  In a product by process claim, so long as the product has the same claimed composition or properties, the method by which it was made or by which the properties were tested is not material.  According to the MPEP, “even though product-by-process .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stevenson et al (US PGPub 2004/0218990) in view of Rhodes et al (PGPub 2019/0111795) and Fromm et al (PGPub 2018/0281204).
Regarding Claim 6, Stevenson does not appear to explicitly teach the AM outlet adhesive valve comprises a plurality of outlet spring loaded tangs configured to: couple with a vacuum effector; facilitate the vacuum when coupled with the vacuum effector; and impede the adhesive outflow at the AM outlet port when decoupled from the vacuum effector.  Rhodes teaches a port covered by a plurality of motorized tangs (Abstract- the iris door) in order to expand and restrict the opening [0048].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Stevenson to include an iris door as taught by Rhodes with reasonable expectation of success to expand and restrict the openings [0048].  Rhodes does not appear to explicitly teach a spring loaded iris door (plurality of spring loaded tangs).  Fromm teaches a spring-loaded iris door (Abstract) in order to close around and support an object placed within the fingers [0022].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stevenson and Rhodes to include a spring-loaded iris door as taught by Fromm with reasonable expectation of success to close around and support an object placed within the fingers [0022], thus meeting the instant limitation of a plurality of outlet spring loaded tangs configured to: couple with a vacuum effector; facilitate the vacuum when coupled with the .
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson et al (US PGPub 2004/0218990) in view of Peeples et al (US Pat. 3343564).
Regarding Claim 7 and 8, Stevenson does not appear to explicitly teach the AM outlet adhesive valve comprises: a gap region; and an AM ball configured to facilitate the vacuum by passing air through the gap region, and impede the adhesive outflow at the AM outlet port by blocking the gap region when the adhesive reaches the gap region and a spring positioned to provide support to the AM ball (namely, a ball check valve).  Peeples teaches utilizing a spring-loaded ball check valve (Abstract) in order to control fluid flow therethrough (Col 1, Ln 40-56).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Stevenson to include a spring-loaded ball check valve as taught by Peeples with reasonable expectation of success to control fluid flow therethrough (Col 1, Ln 40-56).  
The limitation of the ball being additively manufactured is recited as a product-by-process.  In a product by process claim, so long as the product has the same claimed composition or properties, the method by which it was made or by which the properties were tested is not material.  According to the MPEP, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113 [R-1], see In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966).  Thus, the language of “additively manufactured” does not limit the structure.
Claim 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson et al (US PGPub 2004/0218990) in view of Duggan (US Pat. 4249568).
.
Claims 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson et al (US PGPub 2004/0218990) in view of Qiu et al (CN202515386U with references to machine English translation provided herewith).
Regarding Claim 12, Stevenson does not appear to explicitly the AM outlet adhesive valve comprises a pop- in element configured to receive a pressure spike when adhesive reaches the pop-in element to indicate that a corresponding adhesive channel is approximately full.  Qiu teaches utilizing a visible float valve (Abstract) to provide a simple, low cost indicator that device is pressurized [0014]-[0016].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stevenson to include a visible float valve as taught by Qiu with reasonable expectation of success to provide a simple, low cost indicator that device is pressurized [0014]-[0016].
Regarding Claim 13, Stevenson does not appear to explicitly teach the AM inlet adhesive valve comprises a lattice configured to impede the adhesive outflow at the AM inlet port.  However, Stevenson does teach a lattice across the outlet port (Fig. 1- openings 50 form a lattice to impede fluid flow across cylindrical body portion 14) in order to restrict the flow of adhesive [0022]- openings 50 restrict the flow of adhesive).  It would have been obvious to one of ordinary skill in the art before the 
Regarding Claim 15, Stevenson further teaches the AM inlet adhesive valve comprises a flap configured to: facilitate the adhesive flow from the AM inlet port to the AM outlet port when the adhesive is applied at the inlet port; and impede the adhesive outflow at the AM inlet port by blocking the inlet port when the adhesive is removed from the inlet port (Fig. 1- annular seal 32; [0019]- annular seal 32 operates as a one way valve to admit and retain dormant, viscous adhesive within the body of the rivet; [0023]- This charge is achieved by forcing the adhesive past the seal 32 deflected thereby and into the torodial chamber 40 of the rivet and then allowing the seal to recover to its natural state; See Fig. 1 vs Fig. 1a wherein annual seal 32 recovers to its natural state)
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Stevenson et al (US PGPub 2004/0218990) in view of Qiu et al (CN202515386U with references to machine English translation provided herewith), Rhodes et al (PGPub 2019/0111795), and Fromm et al (PGPub 2018/0281204).
Regarding Claim 14, Stevenson and Qiu do not appear to explicitly teach the AM inlet adhesive valve comprises a plurality of inlet spring loaded tangs configured to: couple with an adhesive effector; facilitate the adhesive flow from the AM inlet port to the AM outlet port when coupled with the adhesive effector; and impede the adhesive outflow at the AM inlet port when decoupled from the adhesive effector.  Rhodes teaches a port covered by a plurality of motorized tangs (Abstract- the iris door) in order to expand and restrict the opening [0048].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stevenson and Qiu to include an iris door as taught by Rhodes with reasonable expectation of success to .
Claim 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson et al (US PGPub 2004/0218990) in view of Qiu et al (CN202515386U with references to machine English translation provided herewith) and Duggan (US Pat. 4249568).
Regarding Claims 16, Stevenson and Qiu do not appear to explicitly teach the flap is configured to lock into place upon completion of an adhesive fill within the apparatus (namely, a clapper valve). Duggan teaches utilizing a clapper valve (Abstract) in order to prevent backflow (Abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stevenson and Qui to include a clapper valve as taught by Duggan with reasonable expectation of success to prevent backflow (Abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yoshihira et al (PGPub 2002/0036675) teaching a liquid ejecting head with a movable partition wall to control liquid flow.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958.  The examiner can normally be reached on Monday-Thursday and alternate Fridays 7:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.K./Examiner, Art Unit 1748           
6/24/21

/Abbas Rashid/Supervisory Patent Examiner, Art Unit 1748